Citation Nr: 1524550	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-18 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to August 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

On his substantive appeal received in June 2013, the Veteran checked box 9B, indicating that he read the statement of the case and only wished to appeal the issue listed on the title page of this decision.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.


FINDING OF FACT

The most probative medical evidence demonstrates that the Veteran's current right hip disability had its onset during an in-service motor vehicle accident (MVA).   


CONCLUSION OF LAW

The criteria for service connection for a right hip disability, status-post total hip replacement, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a current right hip disability that is related to service.  During his 2015 videoconference hearing, he testified that he sustained two right hip injuries in service - one during a MVA and a second as a result of a fall into a hole.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the medical evidence shows that the Veteran currently has a right hip disability, status-post total hip replacement in 2005.  See April 2011 VA examination report.

A review of the Veteran's service treatment records (STRs) show that he was involved in a MVA in late-December 1977.  It was noted that he was taken to a local hospital and admitted for an overnight stay; the diagnosis was lacerations to the left arm and there was no reference to any right hip problems. During a follow-up visit in January 1978, x-rays of the spine were taken and showed evidence of a slight tilt of the cervical spine to the left, maybe due to muscle spasm or positioning.  

Six months later, in June 1978, the Veteran complained of right hip pain that extended to his knee.  An August 1978 STR shows that he underwent a right hip check and was assessed with probable muscle pain.  

During his August 1978 separation examination, x-rays of his right hip were ordered based on three months of pain in right hip and thigh and those x-rays showed no evidence of abnormality.  On the Veteran's Report of Medical History completed upon service separation, he indicated stated that he was taking "Motrin for hip."  On both the Reports of Medical History and Medical Examination, the medical examiner noted that the Veteran had leg cramps associated with right hip deformity diagnosed as muscle pain.

Post-service, while working as a supervisor in floor operations at General Motors (GM) in October 1996, the Veteran slipped and fell.  During his 2015 videoconference hearing, he explained that he had fallen on his right side, bruising his right hip at GM.  Additional records from GM note that the Veteran slipped on ice while at work and landed on his right side.
 
Private treatment records beginning in January 2005 show right hip complaints and a diagnosis of arthritis in the right hip.  The records further indicate that the Veteran underwent a total right hip replacement in 2005.

As to etiology, the claims file contains two medical opinions.  

An April 2011 VA examiner examined the Veteran and determined that the Veteran's right hip disability is not related to his military service, reasoning that the Veteran's STRs do not show any trauma to his right hip; his right hip x-rays taken at discharge were normal; his private records do not show a reported injury from service, but rather show a work-related slip and fall injury; and the Veteran had a right hip arthroplasty many years following discharge.  

By contrast, the Veteran submitted a June 2011 letter authored by Dr. Makim, a private physician associated with Orthopaedic Associates, who determined that the Veteran's right hip disability, at least as likely as not, began as a result of the in-service MVA accident.  

In assessing these medical opinions, the critical question is whether a medical opinion is credible in light of all the evidence.  Indeed, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

On review, the Board assigns more probative weight to Dr. Makim's favorable opinion than to the VA examiner's opinion because it is more thorough and contains more detailed rationale.   In determining that the Veteran most likely sustained a right hip injury during the in-service MVA, Dr. Makim explained that the Veteran at the age of 51 had a severe femoral head deformity which is not common in patients his age when considering simple degenerative changes.  The physician stated that it is more likely that the Veteran had some bone trauma as a result of the MVA, likely a fracture of the femoral head that healed in a poor position causing subsequent arthritic changes.  Dr. Makim stated further that the Veteran's groin pain and tear was more than likely the development of the femoral head fracture, which led to right hip problems, to include arthritis and the need for a total hip replacement.  

Dr. Makim conducted a thorough review of the relevant evidence provided to him by the Veteran.  Unlike the VA examiner, Dr. Makim thoroughly discussed the evidence in the STRs, in addition to the impact that the in-service MVA had on the Veteran's right hip.  

Aside from reviewing the relevant service and follow-up records and writing the June 2011 letter in support of this claim, it is clear that Dr. Makim had prior knowledge of the Veteran's right hip problems, as evidenced by his treatment of the Veteran in 2005.  See 2005 private treatment notes.  In a January 2005 treatment record, Dr. Makim noted that the Veteran was a supervisor at GM and that in the late 1990's, he had fallen at work, landing on his right lateral leg.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of a medical professional's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-7.  

Lastly, as an orthopedic surgeon, Dr. Makim is expertly qualified in the area of orthopedic medicine to provide an opinion regarding a hip disability.  See Guerrieri, 4 Vet. App. at 470-471.  By contrast, the VA opinion was provided by an Advanced Practicing Registered Nurse.

In consideration of all evidence, both lay and medical, and especially to include the highly probative April 2011 opinion authored by Dr. Makim, the Board finds that the Veteran's right hip disability had its onset in service.  The claim is therefore granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right hip disability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


